DISMISSED; Opinion Filed May 24, 2019.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01358-CV

                            GREGORY VON LEE, Appellant
                                        V.
                         DALLAS AREA RAPID TRANSIT, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-16-03665-A

                              MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Nowell
                                   Opinion by Justice Nowell
       Appellant’s amended brief in this case is overdue. Although appellant filed a brief on

February 11, 2019, it was deficient in that it did not comply with Texas Rule of Appellate

Procedure 38.1. See TEX. R. APP. P. 38.1. Specifically, the brief did not (1) contain a complete list

of all parties to the trial court’s judgment; (2) contain a table of contents indicating the subject

matter of each issue or point; (3) contain an index of authorities with page cites; (4) contain a

concise statement of the case, the course of proceedings, or the trial court’s disposition of the case;

(5) concisely state all issues presented for review; (6) contain a statement of facts with references

to the record; (7) contain a succinct, clear, and accurate summary of the arguments made in the

body of the brief; (8) contain a short conclusion stating the nature of the relief sought; and (9)

contain a proper certificate of compliance or a proper certificate of service. Furthermore, the
argument did not contain appropriate citations to the record or to authorities and the brief did not

have an appendix with the trial court judgment. See id. 38.1(a)‒(f), (g)‒(k). We provided appellant

with the opportunity to file an amended brief that complied with the requirements of rule 38.1

within ten days and cautioned him that failure to comply might result in dismissal of the appeal

without further notice. See id. 38.8(a)(1); 42.3 (b), (c). Appellant then filed an extension motion;

in an order dated March 21, 2019, we struck his original brief and ordered his amended brief due

on April 12, 2019. We expressly cautioned appellant that the failure to comply might result in the

dismissal of the appeal without further notice. Appellant did not file an amended brief and has not

corresponded with the Court about the status of the appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Erin A. Nowell/
                                                   ERIN A. NOWELL
                                                   JUSTICE


181358F.P05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 GREGORY VON LEE, Appellant                          On Appeal from the County Court at Law
                                                     No. 1, Dallas County, Texas
 No. 05-18-01358-CV         V.                       Trial Court Cause No. CC-16-03665-A.
                                                     Opinion delivered by Justice Nowell,
 DALLAS AREA RAPID TRANSIT,                          Justices Bridges and Brown participating.
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee DALLAS AREA RAPID TRANSIT recover its costs, if
any, of this appeal from appellant GREGORY VON LEE.


Judgment entered this 24th day of May, 2019.




                                               –3–